Citation Nr: 1629647	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's case was first before the Board in January 2014, when it was remanded for additional development, which was accomplished in February 2014.

In a September 2014 decision, the Board denied, among other claims, the Veteran's claim for entitlement to TDIU, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue back to the Board pursuant to a February 2015 Court Order based on a February 2015 Joint Motion For An Order To Vacate, In Part, The Board Decision.  The Court Order did not disturb any other issues denied by the Board in its September 2014 decision.

In a July 2015 decision, the Board again denied the Veteran's claim for entitlement to TDIU, and the Veteran appealed that decision to the Court.  In February 2016, pursuant to a February 2016 Joint Motion for Partial Remand (Joint Motion), the Court issued an Order that vacated the Board's decision to deny entitlement to TDIU and remanded the claim to the Board for action consistent with Joint Motion.

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge in July 2013.  A copy of that transcript is associated with the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




REMAND

The Veteran claims he is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience due to his service-connected residuals of prostate cancer.  

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities, however, the Board is precluded from assigning extraschedular TDIU in the first instance.  38 C.F.R.  4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran's only service-connected disability is residuals of prostate cancer, which has been rated as 100 percent disabling beginning January 5, 2001, and prior to July 1, 2001; as 20 percent disabling beginning July 1, 2001, and prior to April 3, 2008; and as 40 percent disabling beginning April 3, 2008.

In his December 2008 application for TDIU, the Veteran reported he last worked full-time in the late 1990s as a self-employed farmer and carpenter.  At his April 2008 VA examination, the Veteran reported he retired from construction work in 2002 because he was eligible by age or duration of work and because of his physical problem.  At his March 2009 VA examination, the Veteran indicated he retired from his job as a carpenter or farmer in 2001 because of his medical condition, diagnosed as prostate cancer.  In a May 2015 private employability evaluation submitted by the Veteran's attorney, the vocational expert noted that the Veteran filed for Social Security Administration (SSA) benefits and was awarded benefits in February 2002.  It is unclear if the SSA benefits the Veteran has been receiving were awarded based on retirement age or disabling conditions.  Notably, the record contains evidence that the Veteran applied for and was denied SSA disability benefits in 1998.  Given that the evidence reflects the Veteran may be receiving disability benefits due to his service-connected prostate cancer, the residuals of which are the basis for his current TDIU claim, the Board finds a remand is required to obtain these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

While this case is in remand status, the RO must also obtain all outstanding VA treatment records from February 2014 to the present and associate them with the electronic evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Following receipt of the Veteran's SSA records and VA treatment records, the RO must readjudicate the Veteran's claim.  The RO must refer the Veteran's claim to VA's Director of Compensation and Pension for consideration of TDIU on an extraschedular basis.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must obtain all outstanding VA treatment records for the Veteran dated from February 2014 to the present and the Veteran's Social Security Administration records.

2.  After completing the above actions, and any additional development deemed necessary, the RO must refer the Veteran's claim of entitlement to TDIU to VA's Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16(b).

3.  Thereafter, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

